— In a medical malpractice action, defendant Syed Ehtisham appeals from an order of the Supreme Court, Kings County (Scholnick, J.), dated April 9, 1984, which denied his motion for summary judgment.
Order reversed, on the law, with costs, motion for summary judgment granted and action dismissed as against defendant Ehtisham.
In order to defeat a motion for summary judgment, a party is required to lay bare its proof. In the instant case, the record was devoid of any evidence that the defendant doctor saw or attended plaintiff Henry Harvey at any time later than August of 1979. The 21A-year Statute of Limitations applicable to medical malpractice actions (CPLR 214-a) ran in this case, therefore, in February of 1982, and the instant action, which plaintiffs commenced in July of 1982, five months after the statute expired, was untimely. Gibbons, J. P., Weinstein, Fiber and Kooper, JJ., concur.